DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104389 A1 to Morris et al. (Morris ‘389) in view of US 20190204021 A1 to Morris et al. (Morris ‘021), US 4136432 A to Melley, Jr., and US 20180080377 A1 to Austin et al. 
Regarding claim 1, Morris ‘389 discloses a system comprising: 
a turbine generation transportation unit (Fig. 6: 400) and an exhaust auxiliary transportation unit (500), the exhaust auxiliary transportation unit is connected to at least one side of the turbine generation transportation unit (Fig. 6 is a top view), 
the turbine generation transportation unit comprises an air intake system (Fig. 4B: 404), a gas turbine (407), a generator (408) and a first transport vehicle (416), the air intake system (404), the gas turbine (407), and the generator (408) are disposed on the first transport vehicle (416), the gas turbine is configured to convert hydrocarbon fuels into mechanical energy of an output shaft [0056], the air intake system is connected to an intake port (left end of the gas turbine) of the gas turbine through an intake joint, and the intake joint adopts a straight-through joint (rectangular shaped joint within the air intake 404) so that the air intake system is configured to provide combustion-supporting air straightly to the gas turbine without passing through an elbow; the generator (408) is disposed at an output end of the gas turbine and is configured to convert mechanical energy into required electrical energy; 
the exhaust auxiliary transportation unit comprises an exhaust system (Fig. 5A and 5B: 504) and a second transport vehicle (412), the exhaust system is disposed on the second transport vehicle, the exhaust system is connected (Fig. 6: 602) to an exhaust port of the gas turbine,
wherein the air intake system is configured to intake air across from at least three side surfaces thereof (Figs. 4A and 4B show inlet 404 on top, left, and right sides), and
an entrance of the intake port of the gas turbine (left end of the gas turbine) abutting and being directly connected with the intake joint (rectangular shaped joint within the air intake 404).
However, it fails to disclose a cabin ventilation and cooling system, the cabin ventilation and cooling system is connected to the cabin of the gas turbine; wherein the air intake system is configured to intake air including a side surface opposite an entrance opening of the intake joint; and the air intake system is arranged end to end with only the cabin of the gas turbine with the intake joint therebetween separating the cabin of the gas turbine from the air intake system and provides combusting gas only to the gas turbine through the intake joint. 
Morris ‘021 teaches a cabin ventilation and cooling system, the cabin ventilation and cooling system is connected to the cabin of the gas turbine ([0029]; Fig. 1: 114).
Melley, Jr. teaches the air intake system is configured to intake air including a side surface (Fig. 1: 21) opposite an entrance opening of the intake joint (at 16).
Austin et al. teaches the air intake system (Fig. 1: 26) is arranged end to end with only the cabin of the gas turbine (22) with the intake joint (at end of 28; see Fig. 7) therebetween separating the cabin of the gas turbine from the air intake system and provides combusting gas only to the gas turbine through the intake joint (through 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the cabin ventilation and cooling system as disclosed by Morris ‘021, the additional air intake as disclosed by Melley, Jr., and the intake joint as disclosed by Austin et al. to the system disclosed by Morris ‘389.
One would have been motivated to do so to cool the gas turbine (refer to Morris ‘021, [0029]), to provide additional air for the engine, and to improve air intake to the gas turbine.  
Regarding claim 3, Morris ‘389 discloses the turbine generation transportation unit further comprises a power control unit, the power control unit comprises an electric power unit and a control unit, the electric power unit is configured to output electric power from the generator, the control unit comprises a gas turbine control unit and a generator control unit, the gas turbine control unit is configured to act on the gas turbine, and the generator control unit is configured to act on the generator [0062].
Regarding claim 4, Morris ‘389 discloses the exhaust system comprises an exhaust joint (Fig. 6: 602), an exhaust silencer (Fig. 5B: 506) and an exhaust stack (508) which are connected in sequence, the exhaust silencer and the exhaust stack are arranged as a whole (504), the other end of the exhaust joint is connected to the exhaust port of the gas turbine (Fig. 6: 400); during transportation, the exhaust silencer and the exhaust stack are configured to be placed horizontally (Fig. 5A), and during working state, the exhaust silencer and the exhaust stack are configured to be positioned vertically (Fig. 5B).
Regarding claim 5, Morris ‘389 discloses wherein during the working state, the exhaust joint configured to be is moved to the side of the second transport vehicle through a slide rail at the bottom [0070].
Regarding claim 6, Morris ‘389 discloses wherein during working state, the exhaust silencer and the exhaust stack are configured to be rotated from horizontal to vertical through a lifting mechanism [0066].
Regarding claim 7, Morris ‘389 discloses the exhaust system is connected to the side of the turbine generation transportation unit (Fig. 6 is a top view).
Regarding claim 8, the combination of Morris ‘389 and Morris ‘021 disclose the cabin ventilation and cooling system is connected to the side of the turbine generation transportation unit (Morris ‘021, Fig. 1 is a top view).
Regarding claim 9, Morris ‘389 discloses the exhaust auxiliary transportation unit is further provided with a set of hydraulic walking device, which is configured for fine adjustment of the second transport vehicle in directions of up and down and side to side during working state, so as to enable faster docking with the turbine generation transportation unit [0071].
Regarding claim 15, the combination of Morris ‘389, Morris ‘021, and Melley, Jr. discloses the air intake system contains intaking filters (Melley, Jr., column 4, lines 6-11) in the at least three side surfaces thereof including the side surface opposite the entrance opening of the intake joint.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104389 A1 to Morris et al. (Morris ‘389) in view of US 20190204021 A1 to Morris et al. (Morris ‘021), US 4136432 A to Melley, Jr., and US 20180080377 A1 to Austin et al. as applied to claim 1 above and further in view of US 20080277944 A1 to Schwarz et al. 
Regarding claims 10-12, Morris ‘389, Morris ‘021, Melley, Jr., and Austin et al. discloses a system as described above. 
However, it fails to disclose the exhaust auxiliary transportation unit comprises a gas turbine starter, the gas turbine starter is used to start the gas turbine by the mobile power system in totally power failure conditions, the gas turbine starter is a generator set or a battery capable of self-starting, wherein the gas turbine starter is connected to the gas turbine, and the gas turbine starter is configured to start the gas turbine in totally power failure conditions independent of other power networks.
Schwarz et al. teaches the exhaust auxiliary transportation unit comprises a gas turbine starter, the gas turbine starter is used to start the gas turbine by the mobile power system in totally power failure conditions [0016], the gas turbine starter is a generator set or a battery capable of self-starting ([0015]: battery being provided from which the starter motor can draw enough electrical power to start that intermittent combustion engine), wherein the gas turbine starter is connected to the gas turbine (through the starter motor), and the gas turbine starter is configured to start the gas turbine in totally power failure conditions independent of other power networks [0016].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the gas turbine starter as disclosed by Schwarz et al. to the system disclosed by Morris ‘389, Morris ‘021, Melley, Jr., and Austin et al.
One would have been motivated to do so to restart the gas turbine during power failures (refer to Schwarz et al., [0016]). 
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104389 A1 to Morris et al. (Morris ‘389) in view of US 4136432 A to Melley, Jr. and US 20180080377 A1 to Austin et al.
Regarding claim 13, Morris ‘389 discloses a turbine generation transportation unit comprising:
an air intake system (Fig. 4B: 404), a gas turbine (407), a generator (408) and a first transport vehicle (416), the intake air system (404), the gas turbine (407), and the generator (408) are disposed on the first transport vehicle (416), the gas turbine is configured to convert hydrocarbon fuels into mechanical energy of an output shaft [0056], the air intake system is connected to an intake port (left end of the gas turbine) of the gas turbine through an intake joint, and the intake joint adopts a straight-through joint (rectangular shaped joint within the air intake 404) so that the air intake system is configured to provide combustion-supporting air straightly to the gas turbine without passing through an elbow; and the generator (408) is disposed at an output end of the gas turbine and is configured to convert mechanical energy into required electrical energy,
wherein the air intake system is configured to intake air across from at least three side surfaces thereof (Figs. 4A and 4B show inlet 404 on top, left, and right sides), and
an entrance of the intake port of the gas turbine (left end of the gas turbine) abutting and being directly connected with the intake joint (rectangular shaped joint within the air intake 404).
However, it fails to disclose the air intake system is configured to intake air including a side surface opposite an entrance opening of the intake joint; and the air intake system is arranged end to end with only the cabin of the gas turbine with the intake joint therebetween separating the cabin of the gas turbine from the air intake system and provides combusting gas only to the gas turbine through the intake joint.
Melley, Jr. teaches the air intake system is configured to intake air including a side surface (Fig. 1: 21) opposite an entrance opening of the intake joint (at 16).
Austin et al. teaches the air intake system (Fig. 1: 26) is arranged end to end with only the cabin of the gas turbine (22) with the intake joint (at end of 28; see Fig. 7) therebetween separating the cabin of the gas turbine from the air intake system and provides combusting gas only to the gas turbine through the intake joint (through 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the additional air intake as disclosed by Melley, Jr. and the intake joint as disclosed by Austin et al. to the system disclosed by Morris ‘389.
One would have been motivated to do so to provide additional air for the engine and to improve air intake to the gas turbine.
Regarding claim 14, Morris ‘389 discloses further comprises a power control unit, the power control unit comprises an electric power unit and a control unit, the electric power unit is configured to output electric power from the generator, the control unit comprises a gas turbine control unit and a generator control unit, the gas turbine control unit is configured to act on the gas turbine, and the generator control unit is configured to act on the generator [0062].
Regarding claim 16, the combination of Morris ‘389 and Melley, Jr. discloses the air intake system contains intaking filters (Melley, Jr., column 4, lines 6-11) in the at least three side surfaces thereof including the side surface opposite the entrance opening of the intake joint. 

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument of the cited prior art does not disclose “an entrance of the intake port of the gas turbine abutting and being directly connected with the intake joint”, the Examiner respectfully disagrees. The primary reference, Morris ‘389, teaches this limitation in Fig. 4B. The entrance of the intake port can be seen as the leftmost side of gas turbine 407. The entrance is directly connected to the rectangular intake joint (inside of 404). 
Furthermore, in regards to the Applicant’s argument against the Austin reference, the Applicant relies on a schematic diagram of Fig. 5 of Austin which does not truly represent the invention. The compressor 154 is drawn as a symbolic representation not as a real compressor, as in Fig. 4B of Morris ‘389. If one of ordinary skill in the art were to considered the actual compressor, the Austin reference would also meet the claim limitation. In Fig. 7 of Austin, the silencer 200 is directed to an open hole (intake joint) of housing 202. To one of ordinary skill in the art, it would only make sense to put the entrance of the compressor directly connected to this open hole to allow maximum air intake. It would not make sense to put the compressor a distance away from the open hole, only for the open hole to disperse the air before entering the compressor. The advantage of the silencer 200 is to maximize air intake by increasing the velocity and amount of air intake into the compressor. This can only be achieved by making the entrance of the compressor directly connected to the open hole. 

Conclusion






































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832